DETAILED ACTION
	The Amendment filed on 02/19/2021 has been entered. Claim(s) 1, 5, 10, 12, and 13 has/have been amended, claim(s) 9 and 14-20 has/have been cancelled, and claim(s) 21-25 has/have been added. Therefore, claims 1-8, 10-13, and 21-25 are now pending in the application.
Response to Amendment
The previous drawing objections have been withdrawn in light of applicant's amendments.
The previous claim objections have been withdrawn in light of applicant's amendments.
Claim Objections
Claim(s) 5 and 13 is/are objected to because of the following informalities:  
As per claims 5 and 13, at line 9, the recitation “c.”, is understood to mean --b.--. Since “b.” has been deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-8, 10-13, and 21-25, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As per claim 13, at line 1, the recitation “The bottom indexing support structure” renders the claim indefinite because it lacks antecedent basis.
As per claim 25, at line 2, the recitation “said bottom indexing tile” renders the claim indefinite because it lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-13, and 21-25, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McManus et al. (U.S. Pub. No. 2017/0037631) in view of Reeve (U.S. Patent No. 3,712,016).
As per claim 1, McManus et al. teaches a bottom indexing support structure (30’) comprising: a. a base (31’) having a first flange (32’-left) extending horizontally (figure 15A), wherein a distal end (at 33’-left) of said first flange is secured to a top edge of a first side member (37a’-left); b. a spine (34’) engaged with said base (figure 15A), wherein said spine extends upward from a center of said base (figure 15A), and wherein said spine is generally perpendicular with respect to said base (figure 15A); c. a first rail (36’-left) extending from a terminal end of said spine (figure 15A), wherein said first rail 
McManus et al. fails to disclose, e. a first ridge extending upward from said first flange in an area between said distal end of said first flange and said spine, wherein said first ridge is configured to engage a channel formed in a second face of a bottom indexing tile, wherein said second face is generally horizontally oriented.
Reeve discloses a floor sealing structure (col. 1, lines 1-10) including a first ridge (15-left) extending upward from a first flange (13-left) in an area between a distal end of said first flange and a spine (figure 6), wherein said first ridge is configured to engage a channel formed in a second face of a bottom indexing tile, wherein said second face is generally horizontally oriented (in the combination, the ridge of Reeve would be capable of engaging a channel formed in a second face of a bottom indexing tile, wherein said second face is generally horizontally oriented).
Therefore, from the teaching of Reeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support structure of McManus et al. to include a first ridge extending upward from said first flange in an area between said distal end of said first flange and said spine, wherein said first ridge is configured to engage a channel formed in a second face of a bottom indexing tile, wherein said second face is generally horizontally oriented, as taught by Reeve, in order to a keying mechanism to ensure that the flooring elements are properly aligned to facilitate assembly.

As per claim 3, McManus et al. as modified in view of Reeve discloses a second ridge (15-right of Reeve) extending upward from a second flange in an area between a distal end of said second flange and a spine (figure 6 of Reeve).
As per claim 4, McManus et al. teaches a trough (32a’-left) formed between said first ridge and said spine (figure 15A).
As per claim 5, McManus et al. teaches said bottom indexing tile further comprises: a. a first face (top face of 20) configured to be generally facing upward during use (figure 16A), wherein said first face and said second face are opposite one another (as illustrated, the top and bottom faces of 20 are opposite one another; figure 16B), and wherein said first face and said second face are separated by a thickness of said bottom indexing tile (figure 16B); c. wherein said channel extends from a first edge of said bottom indexing tile to a second edge of said bottom indexing tile (it is understood that the channel extends along the entire edge; paragraph 63).
As per claim 6, McManus et al. teaches said bottom indexing tile further comprises a second channel (along the opposite edge of the tile) formed in said second face (paragraph 63).

As per claim 8, McManus et al. teaches said bottom indexing support structure is further defined as being engaged with a pedestal (50).
As per claim 10, McManus et al. teaches a support structure (abstract) comprising: a. a channel portion (37’) comprising: i. a first side member (37a’-left) that is generally vertically oriented (figure 15A); ii. a second side member (37a’-right) that is generally vertically oriented (figure 15A) and parallel to said first side member (figure 15A); b. a support structure (31’/32’) comprising: i. a base (31’) having a first flange (32’-left)  and a second flange (32’-right) extending horizontally (figure 15A), wherein a distal end of said first flange is secured to a top edge of said first side member (figure 15A), wherein a distal end of said second flange is secured to a top edge of said second side member (figure 15A); ii. a spine (34’) engaged with said base (figure 15A), wherein said spine extends upward from a center of said base (figure 15A), and wherein said spine is generally perpendicular with respect to said base (figure 15A); iii. a first rail (36’-left) extending from a terminal end of said spine (figure 15A), wherein said first rail is generally perpendicular with respect to said spine (figure 15A); iv. a second rail (36’-right) extending from said terminal end of said spine (figure 15A), wherein said second rail is generally perpendicular with respect to said spine (figure 15A), wherein said support structure is generally symmetrical about a plane perpendicularly oriented with 
McManus et al. fails to disclose, v. a first ridge extending upward from said first flange in an area between said distal end of said first flange and said spine, wherein said first ridge is configured to engage a channel formed in a second face of a tile, wherein said second face is generally horizontally oriented.
Reeve discloses a floor sealing structure (col. 1, lines 1-10) including a first ridge (15-left) extending upward from a first flange (13-left) in an area between a distal end of said first flange and a spine (figure 6), wherein said first ridge is configured to engage a channel formed in a second face of a tile, wherein said second face is generally horizontally oriented (in the combination, the ridge of Reeve would be capable of engaging a channel formed in a second face of a tile, wherein said second face is generally horizontally oriented).
Therefore, from the teaching of Reeve, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the support structure of McManus et al. to include a first ridge extending upward from said first flange in an area between said distal end of said first flange and said spine, wherein said first ridge is configured to engage a channel formed in a second face of a tile, wherein said second face is generally horizontally oriented, as taught by Reeve, in order to a keying mechanism to ensure that the flooring elements are properly aligned to facilitate assembly.

As per claim 12, McManus et al. teaches a trough (32a’-left) formed between said first ridge and said spine (figure 15A).
As per claim 13, McManus et al. teaches said tile further comprises: a. a first face (top face of 20) configured to be generally facing upward during use (figure 16A), wherein said first face and said second face are opposite one another (figure 16B), and wherein said first face and said second face are separated by a thickness of said tile (figure 16B); c. wherein said channel extends from a first edge of said tile to a second edge of said tile (it is understood that the channel extends along the entire edge; paragraph 63).
As per claim 21, McManus et al. teaches said channel is further defined as being positioned between said first edge and said second edge of said bottom indexing tile (figure 17A).
As per claim 22, McManus et al. teaches said tile further comprises a second channel formed in said second face (it is understood that the channel 24a is on both edges; figure 17A).
As per claim 23, McManus et al. teaches said first face and said second face of said tile are further defined as being generally rectangular in shape (paragraph 62) and wherein said channel and said second channel are generally parallel with respect to one another (it is understood that since the tiles are rectangular, the channels would be generally parallel).

As per claim 25, McManus et al. teaches said channel is further defined as being positioned between said first edge and said second edge of said tile (figure 17A).	
	Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that McManus does not disclose a channel formed in a second face of a tile, but instead discloses one or more grooves 24a formed in the edge 24 of a tile, wherein the edge of the tile is generally vertically oriented. However, depending on the perspective 24a can be considered a channel under broadest reasonable interpretation if it is viewed from an angle, say a 45-degree angle, in which case it would appear as a v-shaped channel. Furthermore, the argument may be moot depending on whether or not applicant is positively claiming the tile, which has the channel (see 112 2nd rejection above). If it is not positively claimed, then the limitation is already met since the McManus and Reeve combination would have all of the structurally claimed limitations of “the support structure”, which would be capable of functioning with an arbitrary tile.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        /BASIL S KATCHEVES/Primary Examiner, Art Unit 3633